Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-22-00123-CV

                                      Kiera MATHIS,
                                         Appellant

                                              v.

         TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                               Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI13518
                           Honorable Larry Noll, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. No costs of appeal are taxed against appellant because she is indigent.

       SIGNED October 12, 2022.


                                               _____________________________
                                               Rebeca C. Martinez, Chief Justice